Citation Nr: 1727648	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  05-40 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to right knee disabilities.  

2.  Entitlement to service connection for a liver disorder, to include as a result of herbicide exposure or as secondary to right knee disabilities.  

3.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.  

5.  Entitlement to an initial rating in excess of 10 percent for right knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the matters on appeal in April 2011 and July 2016; in July 2016, the Board also granted a separate 10 percent rating for right knee instability. 


FINDINGS OF FACT

1.  Pursuant to the Board's July 2016 remand, the Veteran was scheduled for additional VA examinations in connection with his claims to take place in February 2016, but did not report to them and has not provided good cause for not doing so.

2.  No right hip disability or liver disorder began during service or is related to in-service Agent Orange exposure or service in any other way, or is caused or aggravated by a service-connected disability.

3.  The Veteran's diabetes mellitus has not required regulation of activities.

4.  The Veteran's right knee chondromalacia has not approximated limitation of flexion of greater than 45 degrees.  

5.  The Veteran's right knee has more closely approximated slight than moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability, to include as secondary to right knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655(b) (2016).

2.  The criteria for service connection for a liver disorder, to include as a result of herbicide exposure or as secondary to right knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655(b) (2016). 

3.  The criteria for an initial disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for a rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2016).

5.  The criteria for an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in September 2003 and May 2011 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in May 2011 and December 2013. 

Additionally, pursuant to the Board's July 2016 remand, the Veteran was scheduled for additional VA examinations in connection with his claims to take place in February 2016, but did not report to them; he has not provided good cause, or any reason, for not doing so.  In its March 2017 supplemental statement of the case (SSOC), the agency of original jurisdiction (AOJ) informed the Veteran that he had not reported to the scheduled VA examinations and had not offered any reason for not doing so, and that his claims were again being denied.  The Veteran, through his representative, responded to the SSOC in March 2017 by indicating that he had no additional evidence to submit and requesting that his case immediately be forwarded to the Board for adjudication.  Accordingly, the AOJ was precluded from obtaining the pertinent medical information sought by the Board's July 2016 remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street"); see also 38 C.F.R. § 3.655(b).

In scheduling the May 2011, December 2013, and February 2017 VA examinations, obtaining updated VA treatment records, and sending May 2011 and January 2017 development letters, the AOJ substantially complied with the Board's April 2011 and July 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge may support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran served in the Republic of Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to Agent Orange in service.

Regarding the Veteran's service connection claims, in its July 2016 remand, the Board stated: 

The Veteran also seeks service connection for a right hip disability.  Previously, no diagnosis was shown.  However, service treatment records include a May 1973 record of right knee and thigh pain, and VA treatment records dating from January 2014 advise of physical therapy for right hip pain, diagnosed as right trochanteric bursitis/right hip bursitis.  In order to ascertain whether the Veteran has a right hip disability related to service or his service-connected right knee or lumbar spine disability a VA examination is needed.  

In addition to the foregoing, the Veteran seeks service connection for a liver disorder, which he posits may be secondary to his Motrin for pain management or due to herbicides/Agent Orange exposure.  Medical records confirm that he his service-connected right knee treatment regime includes Ibuprofen.  A May 2011 VA examiner averred "Veteran has hepatitis B which is sexually transmitted and not due to the ingestion or toxicity of ibuprofen."  However, it is unclear if the diagnosis of hepatitis B is confirmed.  Moreover, the examiner did not opine as to whether the Veteran's hepatitis began during service.  See service treatment records dating from 1970 to 1973, including numerous emergency interventions and 3 day hospital stay in July [1973], for repeated episodes of nausea, diarrhea, vomiting (including of dark red blood), severe abdominal pain, weakness, and fever, diagnosed variously as "viral syndrome" and "viral gastroenteritis, organism undetermined."  The examiner also did not opine as to whether the Veteran's putative hepatitis B is aggravated by his consumption of Ibuprofen or some other medication taken for a service-connected disability.  A VA examination is therefore needed.

Accordingly, the Board instructed the AOJ to schedule VA examinations of the Veteran's right hip and liver disorder for opinions regarding: whether a right hip disorder, to include right trochanteric/right hip bursitis, is related to service or service-connected right knee or lumbar spine disability; whether a liver disorder, if diagnosed, is related to any incident of active duty service, including Agent Orange exposure; and whether a liver disorder, if diagnosed, is secondary to ibuprofen or any other medication taken for a service-connected disability.  

As discussed above, the Veteran was scheduled such VA examinations to take place in February 2016, but did not report to them and did not provided good cause for not doing so.  When a claimant fails to report for an examination that is scheduled in conjunction with an original compensation claim, the claim is rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Here, the medical information sought by VA, noted above, to help establish a basis on which service connection for the Veteran's claimed disabilities could be granted was unable to be obtained because the Veteran did not report to his scheduled examinations.  There is, therefore, no basis on which to grant his claims.  

While service treatment records reflect a notation of "right knee and thigh pain," and 2014 records reflect treatment for right trochanteric bursitis, the earliest post-service indication of a right hip problem is a July 2002 private hospital record reflecting that the Veteran received X-ray examination for complaints of right hip pain.  X-rays revealed the femoral head assuming a satisfactory relationship to the acetabulum, no signs of osseous or articular abnormality apparent, and soft tissue structures appearing normal.  The impression was normal right hip and pelvis.

Moreover, the Veteran has not asserted that any right hip or liver problems have existed since service but, rather, has asserted that such problems are secondary to service-connected disabilities.  As reflected in a December 2003 statement, the Veteran asserts that his knee disability resulted in "hip area pain from the years of walking with a cane."  As reflected in the May 2011 VA examination report, the Veteran asserting that "his liver condition is secondary to his Motrin use for pain management"; however, the VA examiner concluded that the "Veteran has Hepatitis B which is sexually transmitted and not due to the ingestion or toxicity of ibuprofen."  

To the extent that the Veteran contends that any hip or liver problem is the result of an in-service event, including Agent Orange exposure, or is secondary to a service-connected disability such as his knee disabilities, or the medication taken for them, he is not competent to make any such determination requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, while hepatitis B was noted on May 2011 VA examination, it is not a disease presumed to be related to Agent Orange under 38 C.F.R. § 3.309(e), and as no disability has been shown to have manifested until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable. 

Therefore, a preponderance of the evidence is against a finding that any right hip disability or liver disorder began during service or is related to in-service Agent Orange exposure or service in any other way, or is caused or aggravated by a service-connected disability.  Accordingly, service connection for right hip disability and a liver disorder must be denied.  

III. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


A.  Type II diabetes mellitus

Diabetes mellitus is evaluated according to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under this section, a total rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1).

In this case, a rating in excess of 20 percent for diabetes mellitus is not warranted.  While the Veteran's diabetes has been shown to require insulin and a restricted diet, it has not required regulation of activities.  

In its July 2016 remand, the Board noted the following:

As to the increased rating claim for diabetes mellitus, the criteria for a next higher rating turns on whether the evidence shows that the Veteran has regulation of activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  There is an indication of this manifestation in the record but not sufficient evidence to show this aspect of the rating criteria is met.

A May 2011 VA examination shows that the Veteran's management of diabetes mellitus has likely been complicated by his inactivity.  A December 2013 VA examination has it marked "yes," for whether the Veteran's diabetes mellitus requires regulation of activities as part of [medical] management.  However, the example of such pertained to the Veteran's medication use and diet, and did not reference any regulation of activities or provide any explanation.  Thus, the Board finds that another VA examination is warranted for this claim.

The Board therefore instructed the AOJ to schedule an examination of the Veteran "to assess the severity of the Veteran's diabetes mellitus, including whether it requires regulation of activities (i.e., avoidance strenuous occupational and recreational activities)."  The Veteran was scheduled for such examination to take place in February 2016, but did not report to it, and has not provided good cause for not doing so.  In its March 2017 SSOC, the AOJ informed the Veteran that he had not reported to the scheduled VA examination and had not offered any reason for not doing so, and that his increased rating claim was again being denied.  The Veteran, through his representative, responded to the SSOC in March 2017 by indicating that he had no additional evidence to submit and requesting that his case immediately be forwarded to the Board for adjudication. 

Thus, any pertinent information-and specifically information regarding whether the Veteran's diabetes requires regulation of activities -that the Board attempted to obtain by remanding the Veteran's claim in July 2016 was not able to be obtained.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied).  

Moreover, the evidence as a whole, including numerous VA and non-VA treatment records, does not reflect any requirement of avoidance of strenuous occupational and recreational activities.  Rather, such records suggest that the Veteran was encouraged to engage in more physical activity and exercise.  A March 2007 treatment record reflects that the Veteran had not been compliant with exercise, was encouraged to exercise, and expressed looking forward to exercising more.  A November 2016 VA treatment record states that the Veteran expressed wanting to get more exercise by walking or joining a gym.  Such records do not indicate any recommendation or requirement of regulation of activities.  

Finally, the Board notes that the Veteran's diabetes mellitus has resulted in multiple complications, but that such complications are separately service-connected and rated.  They include: left and right lower extremity peripheral neuropathy, each rated 40 percent; diabetic retinopathy with vitreous hemorrhage, rated 20 percent; and peripheral neuropathy of the left and right upper extremities, each rated 20 percent.  

Accordingly, a rating in excess of 20 percent for type II diabetes mellitus is not warranted, and there is no basis for any staged rating of the disability.

B. Right knee disabilities

The Veteran's right knee chondromalacia is rated under Diagnostic Code (DC) 5014 for osteomalacia, and is thus rated under 38 C.F.R. § 4.71a, DC 5003.  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent; flexion of the leg limited to 30 degrees is rated 20 percent; and flexion of the leg limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent); extension of the leg limited to 10 degrees is rated 10 percent; extension of the leg limited to 15 degrees is rated 20 percent; extension of the leg limited to 20 degrees is rated 30 percent; extension of the leg limited to 30 degrees is rated 40 percent; and extension of the leg limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a; see VAOPGCPREC 9-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In this case, both a rating in excess of 10 percent for right knee chondromalacia and a rating in excess of 10 percent for right knee instability must be denied.  

VA and other treatment records reflect that the Veteran has consistently complained of right knee pain and some instability and giving way, requiring use of a knee brace and cane.  

On December 2013 VA examination, the Veteran reported pain and weakness in his right knee, problems with standing and walking, and that he was able to squat but could not push to stand with his right leg.  On range of motion testing, he had flexion to 130 degrees with pain beginning at that point and full flexion with no evidence of painful motion; there was no additional range of motion loss after repetitive motion, but excess fatigability.  Muscle strength was full and all stability tests were normal, with a notation that there was no evidence or history of recurrent patellar subluxation or dislocation.  It was noted that the Veteran had a gait minimally antalgic favoring the right leg, and that he used a cane. 

An October 2014 VA physical therapy note reflects that the Veteran reported pain in the right hip to the knee anterolateral, numbness right medial knee/leg, and his right knee buckling at times, and requiring the use of a cane.  On examination, extension and flexion of the knee was within normal limits, but strength was decreased with both.  

In its July 2016 remand, the Board stated:

As for the claim for higher ratings for right knee disability, in December 2013 the Veteran was accorded a VA examination of the right knee that ostensibly found nearly full right knee range of motion, full muscle strength, and no instability.  However, during his December 2013 examination the Veteran ambulated with a cane and averred that his right knee prevents him from standing for more than 15 minutes if he is carrying anything.  He also complained of right knee weakness and fatigue, and medical records confirm that he has required the use of a cane secondary to his service-connected right knee throughout the appeal.  Moreover, VA medical records dated after the Veteran's October 2013 release from prison advise of physical therapy for the right knee.  See, e.g., VA physical therapy records dated in October 2014.

The Board finds that a new VA examination is warranted to assess the severity of the Veteran's service-connected right knee disability, including both limitation of motion and instability.  See 38 C.F.R. § 3.327(a) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the remand, the examination should be conducted in accordance with Correia v. McDonald, 2016 WL 3591858 (U.S. Vet. App. Jul. 5, 2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).

It therefore instructed the AOJ to schedule a VA examination of the Veteran's right knee.  As discussed above, the Veteran did not report to his scheduled February 2016 examination.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied).  

Given the Veteran's failure to report to his February 2016 examination, and the existing evidence of record, neither a rating in excess of 10 percent for right knee chondromalacia nor an initial rating in excess of 10 percent for right knee instability is warranted.  

The Veteran's right knee disabilities have been manifested by pain, complaints of instability, some weakness, required use of a brace and cane, and problems with standing walking, bending, and other regular use of the knee.  However, range of motion on testing has been limited, at most, to 130 degrees flexion with pain at that point, including on repetition.  Even considering the additional weakness and fatigability noted, such range of motion does not more closely approximate limitation to 30 degrees than to 45 degrees of flexion.  Furthermore, stability testing has been normal with no instability or subluxation; the Veteran's right knee instability has not been shown to approximate "moderate," rather than "slight," instability.  Thus, no higher ratings under DCs 5260 or 5257 are warranted.  Again, while the Board attempted to clarify questions regarding the current severity of the Veteran's knee disabilities, it was unable to do so because the Veteran did not report to the scheduled February 2017 VA examination.  

Accordingly, neither a rating in excess of 10 percent for right knee chondromalacia nor an initial rating in excess of 10 percent for right knee instability is warranted, and there is no basis for any staged rating of either disability.


ORDER

Service connection for a right hip disability, to include as secondary to right knee disabilities, is denied.  

Service connection for a liver disorder, to include as a result of herbicide exposure or as secondary to right knee disabilities, is denied.  

An initial disability rating in excess of 20 percent for type II diabetes mellitus is denied.

A rating in excess of 10 percent for right knee chondromalacia is denied.  

An initial rating in excess of 10 percent for right knee instability is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


